IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL,            :   No. 2070 Disciplinary Docket No. 3
                   Petitioner              :
                                           :   No. 74 DB 2014
                v.                         :
                                           :   Attorney Registration No. 202187
DANIEL GREGORY SIMMONS,                    :
                 Respondent                :   (Out of State)


                                      ORDER


PER CURIAM:


      AND NOW, this 10th day of June, 2015, there having been filed with this Court by

Daniel Gregory Simmons his verified Statement of Resignation dated May 26, 2015,

stating that he desires to resign from the Bar of the Commonwealth of Pennsylvania in

accordance with the provisions of Pa.R.D.E. 215, it is

      ORDERED that the resignation of Daniel Gregory Simmons is accepted; he is

disbarred on consent from the Bar of the Commonwealth of Pennsylvania, retroactive to

July 3, 2014; and he shall comply with the provisions of Pa.R.D.E. 217. Respondent

shall pay costs to the Disciplinary Board pursuant to Pa.R.D.E. 208(g).